Title: From George Washington to John Francis Mercer, 5 December 1786
From: Washington, George
To: Mercer, John Francis



Sir,
Mount Vernon 5th Decr 1786.

As I have not yet received a reply to my last letter, but, since the date of it, have made some enquiry into the prices of negroes at the ready money sales of them, I take the liberty of informing you, previously to your writing, or my receiving an answer to the above letter, that as it is not likely we shall agree on a price, (in case you should be disposed to spare such negroes as would have answered my purposes) it is my wish to save you the trouble of adding any thing more on the subject of them. Such as I pointed at might have been useful to me; but as I have no desire of adding to my present number by purchase, to accommodate you was the object I had principally in view, but I cannot think of allowing more to effect this, than the same kind of negroes would command at a sale of ready money, because in fact it is a discount of ready money, & for that species of property which I have no inclination to possess. I mention the matter now lest the intimation of such sentiments after an acquiescence with my proposal, should you have been thereto disposed, might be construed a disposition to take advantage of circumstances to reduce the price; rather than a thought of this kind should be entertained, my choice is to await the money in any manner you shall please to offer it.
It was Mr Hunter not Colo. Hooe, that gave the information respecting the price of Corn, as mentioned in my last—I correct the mistake therefore then made, that there may be no representation suspected in the accot.
As I assured you in my last that I had bid adieu to the altercation respecting the appropriation of the money arising from the

Bonds in suit—so I can assure you I have no other motive for enclosing Mr Colston’s letter, which only came to my hands the day before yesterday than to let you see his sollicitude to obtain a Deed for the land for which he has paid the consideration money—and to repeat the assurances of my last, that if it is essential for me to execute the Deed, I am ready to do it when it is presented, & I am properly authorised by you so to do. I am Sir, &c.

G: Washington

